Citation Nr: 0214363	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  00-18 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.  

2.  Entitlement to service connection for a bilateral ankle 
disorder.  

(The issue of entitlement to service connection for a 
bilateral knee disorder is being developed and will be the 
subject of a later decision).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 



INTRODUCTION

The veteran had active service from May 1957 to March 1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Portland, Oregon, Regional Office (RO).  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a bilateral knee 
disorder pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing the issue.  

The record reflects that in February 2002, the veteran 
indicated that he no longer desired a hearing.  Thus, the 
hearing request is considered withdrawn.  38 C.F.R. § 20.704 
(2001).  


FINDINGS OF FACT

1.  The veteran was exposed to radiation during service.  

2.  The competent evidence does not establish that the 
veteran has a disease associated with exposure to radiation 
or that is otherwise related to service, to include 
sinusitis, rhinitis, and bronchitis.  

3.  The veteran does not currently have a bilateral ankle 
disorder.  


CONCLUSIONS OF LAW

1.  A disease associated with radiation was not incurred in 
or aggravated by active service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309(d), 3.311 (2001).  

2.  A bilateral ankle disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The April 1957 service entrance examination shows that the 
lower extremities, lungs and chest were normal.  An April 
1957 record of treatment notes complaints of pain in both 
ankles for three days.  Physical examination revealed 
bilateral ankle swelling, inflammation and erythema with 
three plus pitting edema.  The diagnosis was cellulitis 
without lymphangitis, both ankles.  In June 1957 his lower 
extremities were assigned a physical profile of "1."  The 
records reflect that the veteran was administered an 
accumulative total dose of radiation of 30 mr in March 1958 
and a 557 mr total dose from April to July 1958.  Examination 
of the chest in April 1959 was normal.  The records reflect 
that the veteran had bacterial pharyngitis in June 1960.  In 
July 1960, the diagnosis was cellulitis and lymphangitis.  
The record of treatment notes that there was no evidence of 
associated thrombophlebitis or phlebothrombosis.  An August 
1960 record relates that the cellulitis had improved 
considerably, but notes that there was still some swelling of 
the right ankle.  Examination of the chest in November 1960 
was normal.  The February 1961 separation examination report 
shows that the veteran's lower extremities and lungs and 
chest were normal.  

In February 1996, there was a notation of a past medical 
history of sinusitis.  

In association with his December 1998 claim, the veteran 
asserted that he had a breathing and respiratory disorder as 
a result of exposure to radiation during service.  

VA outpatient treatment records dated in September 1999 
reflect no history of asthma, bronchitis, or pneumonia.  The 
veteran denied shortness of breath or cough.  He stated that 
he had no activity restrictions related to the respiratory 
system.  The relevant assessments were allergic rhinitis by 
history and chronic bronchitis by history. 

In correspondence received in February 2000, the veteran 
stated that he had recurring ankle pain, swelling, and 
discomfort.  

In a March 2000 notice of disagreement, the veteran stated 
that as a result of exposure to radiation, he suffered from a 
respiratory disorder.  

VA outpatient treatment records reflect the veteran's 
complaint of chronic bronchitis in July 2001.  The impression 
was multiple problems, generally stable.  The assessment in 
December 2001 was chronic bronchitis by history. A December 
2001 record notes bronzing of the mid-calf to the feet 
regions typical of venous insufficiency.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

For veterans who were exposed to radiation during service, VA 
law and regulation provide that service connection for a 
disease or disorder which is claimed to be attributable to 
ionizing radiation exposure during service may be established 
in one of three different ways.  Stone v. Gober, 14 Vet. App. 
116 (2000); McGuire v. West, 11 Vet. App. 274 (1998); See 
Wandel v. West, 11 Vet. App. 200 (1998); Ramey v. Brown, 9 
Vet. App. 40 (1996), aff'd sub nom Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

38 C.F.R. § 3.311(b) provides a list of "radiogenic diseases" 
which will be service connected provided that certain 
conditions specified in that regulation are met.  This 
regulation establishes a series of chronological obligations 
upon both parties.  Hilkert v. West, 12 Vet. App. 145, 148 
(1999); Wandel v. West, 11 Vet. App. 200.  First, the 
claimant must establish that the veteran has a radiogenic 
disease.  See 38 C.F.R. § 3.311(b)(2).  This disease must 
manifest within a certain time period. 38 C.F.R. § 
3.311(b)(5).  Once a claimant has established a diagnosis of 
a radiogenic disease within the specified period and claims 
that the disease is related to his radiation exposure while 
in service, VA must then obtain a dose assessment.  38 C.F.R. 
§ 3.311(a)(1).  After it is determined by the dose assessment 
that the veteran was exposed to radiation, the RO is then 
required to refer the case to the Under Secretary for 
Benefits for further consideration in compliance with 38 
C.F.R. § 3.311(c)(1).  Hilkert v. West, 12 Vet. App. at 148.

"Radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii)
Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) 
Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; and 
(xxii) Lymphomas other than Hodgkin's disease.  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.311(b)(2).

Third, service connection can be established on a direct 
basis under the provisions of 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303.  Combee v. Brown, 34 F.3d. 1039 (Fed. Cir. 
1994).  Applicable regulation also provides if a claim is 
based on a disease other than one of those listed in 
paragraphs (b)(2) or (b)(3) of this Section 3.311, VA shall 
nevertheless consider the claim under the provisions of this 
section provided that the claimant has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).

Thus, service connection may be granted for an injury or 
disability resulting from personal injury or disease incurred 
in or aggravated by active service; service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service; or 
service connection may be presumed for a specified chronic 
disease if manifest to a degree of 10 percent or more within 
one year from the date of separation from such service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; Hardin v. West, 11 
Vet. App. 74, 78 (1998); 38 C.F.R. §§ 3.303, 3.307, 3.309(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis
Respiratory disorder

As noted above, service connection for disability which is 
claimed to be attributable to radiation exposure during 
service can be accomplished in three different ways.  See 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 
F.3d. 1239 (Fed. Cir. 1997).  First, there are 15 types of 
cancer which will be presumptively service connected.  See 38 
U.S.C.A. § 1112(c) (West 1991 & Supp. 2001); 38 C.F.R. § 
3.309(d) (2001).  Second, 38 C.F.R. § 3.311(b) (2001) 
includes a list of "radiogenic diseases" which will be 
service connected provided that certain conditions specified 
in that regulation are met.  The regulation states that, if 
the veteran has one of the radiogenic diseases, the case will 
be referred to the Under Secretary for Benefits for review as 
to whether sound scientific medical evidence supports the 
conclusion that it is at least as likely as not that the 
veteran's disease resulted from radiation exposure during 
service.  Third, direct service connection can be established 
by "show[ing] that the disease or malady was incurred during 
or aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994).

The evidence does not show that the veteran has been 
diagnosed with any type of cancer or with any of the 
designated radiogenic diseases.  Absent a current disability 
related by competent evidence to service, service connection 
is not warranted.  The issue of whether a respiratory 
disorder is related to service, in general, requires 
competent evidence.  The Board notes that service medical 
records reflect that he had pharyngitis during service in 
1960 and that the post service records reflect a history of 
bronchitis and rhinitis and sinusitis.  However, there is no 
competent evidence reflecting that the veteran has chronic 
bronchitis, sinusitis, or rhinitis; rather there is only a 
history of same.  Even if the Board accepts that the veteran 
has sinusitis or bronchitis or rhinitis, there is no 
competent evidence that such is related to service.  Further, 
there is no competent evidence of residuals of pharyngitis.  
The veteran is not a medical professional and his statements 
do not constitute competent medical evidence.  Generally, lay 
persons are not competent to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration). 

The record does reflect service in the Eniwetok and Bikini 
Atoll areas, with specific service during operation Hardtack 
I.  However, sinusitis, rhinitis, and bronchitis are not 
recognized as presumptive diseases or radiogenic disease.  
38 C.F.R. § 3.309(d), 3.311.  Further, there is no competent 
evidence linking the post service diagnoses to service, 
including radiation exposure.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.

Bilateral ankle disorder

In order to establish service connection, the evidence must 
show that the veteran has a current disability related by 
competent evidence to service.  In this case, there is no 
competent evidence of a current disability.  Service medical 
records show that he was treated for cellulitis of the 
ankles.  However, the February 1961 separation examination 
report shows that the lower extremities were normal.  In 
addition, the post-service evidence is negative for an ankle 
disorder.  While a December 2001 VA outpatient treatment 
record notes bronzing of the mid-calf to feet region, such 
was attributed to venous insufficiency, not an ankle 
disorder.  Thus, to the extent that the veteran had an ankle 
disorder during service, the Board finds that it was acute 
and resolved.  Absent a current disability, service 
connection is not warranted.  As noted above, insofar as the 
evidence does not show that the veteran currently has an 
ankle disorder, we need not address whether there is 
competent evidence relating such to service.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  


ORDER

Service connection for a respiratory is denied.

Service connection for a bilateral ankle disorder is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

